DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 8/21/2020.
Claims 1-5, 8-16, 20, 22, 24-26, 28, 29, 31 and 33-36 are amended.
Claim 37 is new.
Claims 17, 19, 21, 23, 27, 30 and 32 are canceled.
Claims 1-16, 18, 20, 24-26, 28, 29, 31 and 33-37 are remaining in the application.
The amended Specification is accepted.
Claim Objections
8.	Claim 8 is objected to because of the following informality:
The claim lacks a status identifier which should be: (currently amended).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1-16, 18, 20, 24-26, 28, 29, 31 and 33-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
11.	The following claim limitations lack sufficient antecedent basis in the claims:
“the upper and lower surfaces” and “the upper and lower grooves” (claim 1 and subsequent dependent claims), “the opposing top and bottom surfaces” (claim 3), “the width” (claim 4), “the inner curvature” (claim 4), “the two rigid parts” (claim 6), “the guiding structures” (claims 7, 10 and 12), “the carriage length” (claim 8), “the ends” (claims 9 and 10), “the rigid parts” (claim 14), “the upper main bearing wheel(s)” (claims 16, 18, 25, 26), “the lower main bearing wheel(s)” (claims 16, 18, 25, 26), “the upper and inner half surface”, “the inner side”, “the lower and inner half surface” (claim 16), “the upper and outer half surface”, “the lower and outer half surface” and “the outer side” (claim 20),  “the additional upper wheel” and “the additional lower wheel” (claim 22), “the additional upper and lower wheels” (claim 24), “its flange” (claim 26), “the upper side” and “the lower side” (claim 26), “each lower main bearing wheel” and “the lower main bearing wheel” (claim 26) and “the upper main bearing wheels and lower main bearing wheels” (claim 28).
12.	The term "heavy" in the claimed limitation “heavy plate” (claim 1 and subsequent dependent claims) is a relative term which renders the claims indefinite.  The term "heavy" is not defined by the claims and the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the relative term “heavy” renders the feature “plate” indefinite for the reasons above.
13.	Use of pronouns such as “its” does not make clear the feature being referred to.
Allowable Subject Matter
14.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
15.	Claims 2-16, 18, 20, 24-26, 28, 29, 31 and 33-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
16.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art reference discloses an all-around towing system on a tug boat.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
18.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/02/2022